Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered April 25, 2002, convicting him of manslaughter in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of manslaughter in the second degree is unpreserved for appellate review since he did not specify the ground he now raises on appeal in his motion to dismiss at trial (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Rourke, 4 AD3d 377 [2004]). In any event, viewing the evidence in the light most favorable to the prosecution *579(see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]). Crane, J.P., Ritter, Goldstein and Lifson, JJ., concur.